My views as to the proportion of the cost of paving streets that may be specially assessed against the abutting property, and as to the method of determining and assessing such costs, are fully stated in Atlantic Coast Line v. City of Lakeland, on re-petition for rehearing, 115 So. R. 683, which views were concurred in by a majority of the court.
This bill of complaint makes a prima facie case for relief within the views expressed in the Lakeland case, as well as within the authorities cited in the foregoing opinion. *Page 513